         Case 3:16-md-02741-VC Document 2817 Filed 02/26/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
LIABILITY LITGATION
                                                 Case No. 16-md-02741-VC
This document relates to:
                                                 PRETRIAL ORDER NO. 90:
Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                 RULING ON DEPOSITION OBJECTIONS
                                                 FOR DR. GOLDSTEIN

                                                 Re: Dkt. No. 2809




       The following are the Court’s rulings on objections for Dr. Daniel Goldstein’s deposition.

Page Where Objection Appears                Ruling
13                                          Sustained as unopposed
241                                         Both overruled
243                                         Both overruled
245                                         Both sustained
271                                         Overruled
272                                         Overruled
273                                         Overruled
279                                         Overruled
280                                         First two overruled; third sustained
281                                         Sustained
282                                         Sustained
283                                         Both sustained
284                                         Sustained
       IT IS SO ORDERED.

Date: February 26, 2019                                      ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
